895 A.2d 545 (2006)
In re Nomination Petition of Dowayne BLOUNT a/k/a Dee Blount for the Office of Representative in the General Assembly of District Number 103,
Appeal of Dowayne Blount a/k/a Dee Blount.
Supreme Court of Pennsylvania.
Submitted April 17, 2006.
Decided April 24, 2006.
Lenora M. Smith, Esq., Harrisburg, for Dowayne Blount.
Karen M. Balaban, Esq., for Shaun O'Toole.
BEFORE: CAPPY, C.J., and CASTILLE, NEWMAN, SAYLOR, EAKIN, BAER, and BALDWIN, JJ.


*546 ORDER

PER CURIAM.
AND NOW, this 24th day of April, 2006, the Order of the Commonwealth Court is hereby AFFIRMED.